Citation Nr: 9913965	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-20 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of shell fragment wounds of the right upper and 
lower extremities.  

2.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder.  

3.  Entitlement to a disability rating in excess of 30 
percent for postoperative residuals of aphakia of the left 
eye with glaucoma.  

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shell fragment wound of the left 
side of the face and nose.  

5.  Entitlement to a disability rating in excess of 10 
percent for a superficial scar on the lateral aspect of the 
left lower leg, residual of a shell fragment wound.  

6.  Entitlement to a separate compensable rating for injury 
to Muscle Group XI, residual of a shell fragment wound of the 
left leg below the knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to December 
1968.  His decorations include the Purple Heart Medal with 
Oak Leaf Cluster.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  A hearing was held at the RO in February 
1998 before the undersigned Board Member.  A transcript of 
that hearing is of record.  

At the travel board hearing, the veteran raised the issue of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities, which had been denied in a 
rating decision dated in November 1997.  This issue has not 
been developed for appellate consideration and is referred to 
the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  A rating decision dated in May 1969 denied service 
connection for residuals of shell fragment wounds of the 
right leg and arms; although the veteran was informed of this 
determination later the same month, he did not initiate an 
appeal with respect to this service connection claim.  

2.  Evidence added to the record since the May 1969 rating 
decision is not wholly cumulative or redundant and is 
sufficiently probative of, and significant to the issue that 
it must be considered in order to fairly adjudicate the claim 
for service connection for residuals of shell fragment wounds 
of the right upper and lower extremities.  

3.  It is not credibly shown that the veteran sustained shell 
fragment wounds of the right upper and lower extremities in 
service, and no competent evidence has been submitted 
relating any current disorder of the right upper and lower 
extremities to service or to any incident of service origin.  

4.  Post-traumatic stress disorder is manifested by survivor 
guilt, intrusive recollections of comrades killed in action, 
nightmares with sleep disturbance, and some social isolation, 
but his service-connected psychiatric disorder is not shown 
to be productive of deficiencies in most areas including 
work, school, family relations, judgment, thinking or mood.  

5.  Postoperative residuals of aphakia of the left eye with 
glaucoma are manifested by uncorrected distant visual acuity 
in the left eye of hand movements, correctable to 20/100, and 
uncorrected distant visual acuity in the right eye of 20/40, 
correctable to 20/30; average concentric contraction of the 
left visual field to 37 degrees; and scotoma in the left 
central visual field; the left eye disorder is not 
characterized by unusual or exceptional disability factors.  

6.  Residuals of a shell fragment wound of the left side of 
the face and nose are manifested by well-healed scars of the 
nose and left eyelid that are no more than moderately 
disfiguring and by deviation of the nasal septum to the right 
without evidence of 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side.  

7.  A superficial scar on the lateral aspect of the left leg 
below the knee, residual of a shell fragment wound, is not 
shown to result in an unusual or exceptional disability 
picture.  

8.  A shell fragment wound of the lateral aspect of the left 
leg below the knee is productive of moderate injury of the 
lateral crural muscles.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the May 1969 rating 
decision denying a claim of entitlement to service connection 
for residuals of shell fragment wounds of the right leg and 
arms is new and material, and the claim for service 
connection for residuals of shell fragment wounds of the 
right upper and lower extremities is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection residuals of shell fragment 
wounds of the right upper and lower extremities.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  

3.  The criteria for a rating in excess of 50 percent for 
post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1998).  

4.  The criteria for a rating in excess of 30 percent for 
postoperative residuals of aphakia of the left eye with 
glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.75, 4.84a, Diagnostic 
Codes 6013, 6027, 6029 (1998).  

5.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound of the left side of the 
face and nose have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.97, 4.118, Diagnostic Codes 6502, 
7800 (1998).  

6.  The criteria for a rating in excess of 10 percent for a 
superficial scar on the lateral aspect of the left leg below 
the knee, residual of a shell fragment wound, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.118, Diagnostic Code 7804 (1998).  

7.  The criteria for a separate 10 percent rating for a shell 
fragment wound of the lateral aspect of the left leg below 
the knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.73, Diagnostic Code 5311 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was wounded 
in action in Vietnam in February 1968 when he was hit by 
fragments from an enemy rocket-propelled grenade (RPG).  The 
veteran was initially hospitalized at an evacuation hospital, 
where it was reported that he had sustained a "gunshot" 
wound of the face with a through-and-through wound of the 
nose resulting in a fracture of the nasal bone.  He also 
received a "grazing"wound of the left orbit with an 
avulsion laceration of the left upper eyelid with edema and 
ecchymosis.  The globe was initially poorly seen due to edema 
of the eyelid.  There was also marked conjunctival edema.  
Tension of the globe seemed decreased.  The veteran was 
neurologically intact.  X-rays of the skull and both orbits 
visualized fracture of the nasal bones with the nose deviated 
to the right.  However, the sinuses were clear, the calvarium 
was negative, and no metal foreign bodies were seen.  On the 
day of admission, under general anesthesia, the wounds of the 
brow and nose were debrided and closed.  Although the globe 
was intact on the left, hyphema was present.  Plastic repair 
of the laceration of the nasal bridge and packing of the nose 
was also performed.  

When seen by the ear, nose and throat (ENT) service the 
following day, nasal packing was removed with considerable 
bleeding, and the wound was described as deep through the 
mucosa of the inner dorsum of the nose.  However, the veteran 
was afebrile and felt to be doing well.  The nasal sutures 
were removed on the seventh postoperative day, and there was 
felt to be good airways bilaterally, although swelling 
persisted on the right side of the nose.  The veteran was 
also followed by the ophthalmology service.  A week following 
admission, it was felt that he had marked damage to the 
cornea, iris, lens and probably the retina of the left eye.  
He was therefore evacuated to a service hospital in Japan for 
further treatment.  The diagnoses on transfer were traumatic 
cataract of the left eye without nerve or artery involvement, 
traumatic iritis of the left eye without nerve or artery 
involvement, and fracture of the nose without nerve or artery 
involvement.  

While hospitalized in Japan in late February 1968, the 
veteran's left visual acuity was bare hand movements, and 
retinal damage, vitreous hyphema, or an intraocular foreign 
body was suspected.  However, X-rays visualized no foreign 
bodies in the left orbit.  An ENT consultation noted that a 
piece of the nasal bone was absent, that there was an 
anterior fracture of the nose and a "trapdoor" scar, and 
that the intramucosal area was "OK".  It was felt that 
there was no need for re-fracturing of the nose and revision 
of the scar this early, although this was thought to be 
necessary in about a year.  The veteran was transferred to a 
hospital in the United States with diagnoses of fracture of 
the nose without nerve or artery involvement; laceration of 
the left upper lid without nerve or artery involvement; and 
traumatic cataract of the left eye, not elsewhere classified, 
with synechiae but without nerve or artery involvement.  

The veteran was hospitalized at a service hospital in the 
United States, with intermittent periods of convalescent 
leave, from March 1968 until his separation from service the 
following December.  An examination on admission showed a 
one-centimeter wide scar of the upper lateral orbit across 
the upper lid that also extended down across his nose, and 
deviation of the nasal bones.  He had 20/20 vision in his 
right eye and finger counting at one foot with good color in 
his left eye.  Intraocular tensions were 14 mmHg in each eye.  
A slit lamp examination of the right eye was normal.  
However, a slit lamp examination of the left eye revealed 
corneal vascularity centrally with anterior and posterior 
subcapsular opacities of the lens and posterior synechiae at 
the 3 o'clock position.  Funduscopic examination of the right 
eye was normal; the left eye revealed only a red reflex.  The 
rest of the fundus could not be seen through his cataract.  
The remainder of the physical examination was within normal 
limits.  X-rays of the facial bones showed a fracture of the 
supraorbital ridge on the left side with apparent extension 
into the left frontal bones.  There were severely comminuted 
fractures of the nasal bones, and separation of the nasal 
frontal suture did not appear to be depression of the 
fragments.  

In May 1968, the veteran underwent irrigation of the left eye 
cataract a "small sector" iridectomy.  He tolerated the 
procedure well and was sent on convalescent leave.  In August 
1968, he underwent a septorhinoplasty under local anesthesia.  
The veteran tolerated the procedure well, and his 
postoperative course was uncomplicated.  Following further 
convalescent leave, the veteran underwent a blepharoplasty of 
the left upper eyelid.  His postoperative course was again 
benign, and he was again sent on convalescent leave.  Upon 
his return, he was fitted in November 1968 with a contact 
lens for his aphakic eye, which resulted in 20/40 vision in 
that eye.  By the time of his discharge from the hospital, he 
could wear his contact lens all day.  He was discharged to be 
followed as an outpatient and to have refraction for reading 
glasses.  The final diagnoses were fragment wound of the left 
upper eyelid, orbit and nose, incurred as a result of hostile 
action (IRHA); treated and removed cataract of the left eye 
secondary to the fragment wound; treated and healed fracture 
of the nasal bones secondary to the fragment wound; treated 
and healed scars of the left upper eyelid and nose secondary 
to the fragment wound.  Although none of these injuries was 
considered unfitting, the veteran was given a permanent E-3 
profile and transferred to the Reserve component.  

The veteran's initial claim for compensation benefits was 
received in January 1969, when he stated that he had 
sustained gunshot wounds of the face, arms and legs in combat 
in November 1967 and February 1968.  The veteran's DD-Form-
214, which was of record, indicated that he had received two 
awards of the Purple Heart Medal.  The VA examination in 
February 1969 revealed a scar of the left knee secondary to a 
shell fragment wound, and the RO in May 1969 granted service 
connection for scars below the left knee, lateral aspect, 
residuals of a shell fragment wound.  

A.  New and material evidence

The rating decision of May 1969 denied service connection for 
residuals of shell fragment wounds of the right leg and arms.  
The record shows that later the same month, the RO sent the 
veteran VA Form 21-6782 informing him of this determination.  
The veteran disagreed with the evaluations assigned for his 
service-connected disabilities, and a statement of the case 
addressing the issue of the appropriate evaluations was 
issued to him and his representative in July 1969.  In that 
statement of the case, the veteran was advised that the 
rating decision of May 1969 had found that residuals of shell 
fragment wounds of the right leg and arms, claimed by the 
veteran, were not shown by the evidence of record.  The 
veteran did not initiate an appeal with respect to this 
service connection claim.  The rating decision therefore 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1998).  However, a claim will 
be reopened if new and material evidence has been submitted 
since the last final disallowance of the claim on any basis.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105 (1998); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, No. 95-638, slip op. at 4 (U.S. Vet. App. Apr. 7, 
1999).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
means:  

evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The veteran's application to reopen his claim for service 
connection of residuals of shell fragment wounds of the right 
upper and lower extremities was received in January 1997, and 
evidence has been received in support of his application.  

The evidence of record at the time of the May 1969 rating 
decision included the service medical records and the 
February 1969 report of VA examination.  The service medical 
records are completely negative for complaints or findings of 
shell fragment wounds of the right upper and lower 
extremities, and the VA examination in February 1969 did not 
show or diagnose residuals of shell fragment wounds of the 
right upper and lower extremities.  

Evidence added to the record since the May 1969 rating 
decision includes reports of VA examination and treatment, 
statements from the veteran in support of various claims, the 
transcript of his testimony at a travel board hearing in 
February 1998, and a copy of the citation dated in November 
1967 awarding him his first Purple Heart Medal for wounds 
received in action earlier that month.  

The veteran maintains that the shell fragment wounds he 
sustained in November 1967 included not only his left lower 
extremity, but also his right upper and lower extremities.  
The medical evidence added to the record since the May 1969 
rating determination includes a report of VA examinations 
conducted in April 1997.  On general medical examination at 
that time, the veteran claimed that he had sustained shell 
fragment wounds that included a shell fragment wound of his 
right leg.  He also reported that he had a "sand bag" 
injury of his right shoulder, elbow, wrist and left knee.  On 
psychiatric examination, however, he said only that he had 
sustained shrapnel wounds to the right side of his body 
during service.  

VA X-rays showed cystic lesions of the right humerus and 
degenerative joint disease of the first costochondral 
junction.  X-rays of the right elbow in April 1997 visualized 
deformity of the lateral humeral epicondyle and a probable 
fractured bone of less than one centimeter, consistent with 
an old injury; there also appeared to be a five-millimeter 
loose body inferior to the humeral medial epicondyle.  X-rays 
of the right wrist showed old fractures of the third and 
fourth metacarpals and a small bony projection at the base of 
the third or fourth metacarpals representing a probable old 
injury.  X-rays of the tibia and fibula showed what appeared 
to be small cystic lesions of the proximal and distal tibia 
and fibula.  The organic diagnoses included "residual of a 
shell fragment wound, gunshot wound more on the right side 
symptoms now [sic]."  The diagnoses also included recurrent 
right ankle strain, right elbow tendinitis "with old injury 
residual," right shoulder tenosynovitis with degenerative 
arthritis, and pain and stiffness of the right wrist 
secondary to traumatic arthritis due to old injury.  

However, when examined by VA in August 1997, residuals of 
shell fragment wounds of the right upper and lower 
extremities were not found or diagnosed.  Nevertheless, the 
evidence added to the record since the May 1969 rating 
decision, considered as a whole, is not wholly cumulative or 
redundant and provides a more complete picture of the 
circumstances surrounding the origin of the veteran's claimed 
injuries.  Elkins v. West, 12 Vet. App. 209, 214 (1999).  As 
such, the new evidence is sufficiently significant to the 
issue in this case that it must be considered in order to 
fairly decide the merits of this claim.  The additional 
evidence is therefore new and material, and the claim must be 
reopened.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Even though new and material evidence has been submitted, 
there remains for consideration whether the reopened claim is 
well grounded.  Elkins v. West, 12 Vet. App. at 218-19.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  A well-grounded service connection 
claim generally requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice injury or disease and a current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a claim is 
not well grounded, the appeal must fail with respect to it, 
and there is no duty to assist the claimant further in the 
development of facts pertinent to the claim.  Murphy v. 
Derwinski, 1 Vet. App. at 81.  

Although a lay witness is competent under the law to describe 
symptoms he has observed or experienced, he is not competent 
to render a diagnosis, or to offer a medical opinion 
attributing a disability to service, as this requires medical 
expertise.  Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); but see Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994) (just as a claimant as a 
layperson may testify to the physical manifestations of a 
disease or injury, a layperson's testimony about an event 
that resulted in a physically observable injury can render a 
claim well grounded).  

Some conflict exists in the recent medical evidence over 
whether the veteran has current residuals of shell fragment 
wounds of the right upper and lower extremities.  The April 
1997 VA examination seemed to find current residuals, while 
the August 1997 VA examination seemed not to find any.  Even 
if it is conceded, however, that he has such residuals now, 
there is no competent medical evidence relating current 
residuals to service or to an incident of service origin.  
Although the VA examiner in April 1997 seems to do so, it is 
apparent from a review of the record that his diagnosis is 
based entirely on history related by the veteran that has 
been previously rejected by the RO.  The Board is not 
required to accept doctors' opinions that are based upon the 
appellant's recitation of medical history.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995).  See Owens v. Brown, 7 Vet. App. 
429 (1995) (Board not required to accept uncorroborated 
testimony of claimant as to dental treatment during service; 
Board not bound to accept physicians' opinions based on 
claimant's recitation of events).  See also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (rejecting medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed claimant's service medical records or any 
other relevant documents which would have enabled him to form 
an opinion on service connection on an independent basis); 
Swann v. Brown, 5 Vet. App. 229 (1993) (holding that the BVA 
was not required to accept the medical opinions of two 
doctors who rendered diagnoses of post-traumatic stress 
disorder almost 20 years after claimant's separation from 
service and who relied on history as related by the appellant 
as the basis for those diagnoses); Heuer v. Brown, 7 Vet. 
App. 379, 386-87 (1995) (to demonstrate entitlement to 
service connection for hearing loss, there must be medical 
evidence indicating a nexus to service, and where the 
condition was noted during service, continued symptomatology 
can aid in establishing service connection).  Evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit requirement.  Such evidence cannot 
enjoy the presumption of truthfulness accorded by Robinette 
(as to a determination of well groundedness) and Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (as to a determination 
of whether evidence is "new and material" for purposes of 
reopening a claim), because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Although the record shows the award of a Purple Heart Medal 
for wounds sustained in November 1967, and although the 
veteran claimed entitlement to service connection for gunshot 
wounds of the arms and legs immediately following his 
separation, the initial VA examination following service 
found only a scar of the left lower extremity; shell fragment 
wounds of the right upper and lower extremities were not 
found.  

Although the VA radiologist in April 1997 seemed to indicate 
the presence of disability in the right upper and lower 
extremities from old injuries, the record does not establish 
when these old injuries occurred.  After all, the record 
indicates that the veteran was self-employed in construction 
from 18 months following service until six years prior to his 
examination by VA in April 1997.  He was involved in concrete 
construction, a fact confirmed by the veteran in his 
testimony in February 1998.  There is thus no specific 
attribution of current right upper and lower extremity 
disabilities to service or to shell fragment wounds sustained 
in service.  The veteran himself, according to the record, 
has not been wholly consistent regarding the origin of his 
disabilities of the right upper and lower extremities, at one 
time suggesting they were solely the result of gunshot 
wounds, at another time suggesting that they occurred as a 
result of sand bag injuries.  In April 1997, he stated that 
he had had no medical consultation or treatment for his 
claimed right-sided injuries.  

Under the provisions of 38 U.S.C.A. § 1154(b), service 
connection may be established in the absence of confirming 
service medical record entries where there is satisfactory 
lay or other evidence that an injury or disease was acquired 
in combat, if the evidence is consistent with the 
circumstances, conditions or hardships of such service.  See 
38 C.F.R. § 3.304(d) (implementing the statute).  The United 
States Court of Veterans Appeals has held that "satisfactory 
lay or other evidence" under 38 U.S.C.A. § 1154(b) means 
"credible evidence."  Caluza v. Brown, 7 Vet. App. 498, 510 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table); see 
Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  

It appears in this case that the evidence is consistent with 
a wound of the left lower extremity in service but not of the 
right upper and lower extremities.  The service medical 
records contain no reference whatsoever to wounds of the 
right upper and lower extremities during the veteran's 
extensive hospitalizations in service.  The initial VA 
examination following service was similarly negative for any 
objective findings of right upper and lower extremity wounds.  
The current attribution of the right-sided disabilities to 
service is based on history provided by the veteran that is 
not, in the Board's opinion, reliable.  In these 
circumstances, the Board concludes that the incurrence of 
inservice wounds of the right upper and lower extremities is 
not established.  In the absence of credible evidence of 
inservice injury to the right upper and lower extremities, 
the claim for service connection is not well grounded and 
must be denied.  See Epps v. Gober, 126 F.3d at 1468.  

B.  Increased rating for post-traumatic stress disorder

The veteran's original claim for service connection for post-
traumatic stress disorder was received in January 1997 and 
granted by a rating decision dated the following April.  A 50 
percent evaluation was assigned for post-traumatic stress 
disorder under Diagnostic Code 9411, effective from the date 
of receipt of the original claim.  

A 50 percent evaluation under Diagnostic Code 9411 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  In 
order to warrant the next higher evaluation of 70 percent, 
the evidence must show occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  This impairment must 
be due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

However, the evidence of record, including VA psychiatric 
examinations in April and August 1997, do not show, or more 
nearly approximate, the symptoms necessary for a 70 percent 
evaluation set forth above.  38 C.F.R. § 4.7.  On VA 
psychiatric examinations in 1997, it was reported that the 
veteran was divorced, lived alone in a house, and had three 
children, only one of whom was a minor.  Although he 
described his social life as marginal, he stated that he had 
friends and that he liked to talk, although he had no 
particular leisure time activities.  When first examined in 
April 1997, he described his social life as fine.  He 
reported that he had had no problems with the law, did not 
use street drugs, and had little use of alcohol in the 
previous 10 years.  He said that he was last inebriated 10 
years previously.  He smoked a pack and a half of tobacco a 
day.  Although he was an avid hunter prior to service, he 
said that he had not fired a weapon since he left service.  
He stated that he found it easy to participate in a 
conversation but would not start one.  He reported that he 
had trouble trusting people, particularly concerning the 
transfer of money.  However, he also indicated that he now 
found working by himself intolerable, although he used to 
prefer it.  He did not think about the future.  He said that 
when he was home alone, he usually went for a walk to avoid 
pondering things that made him sad.  He reported that he had 
crying spells nightly and that he hated to admit that to an 
examiner.  His appetite was good, however, and his weight was 
stable.  Moreover, his libido was unchanged.  The veteran 
indicated that he felt guilty in his interaction with 
children who asked him why one eye was larger than the other 
and what was wrong with his nose.  He said that he did not 
want to tell them because he did not want to go into why and 
where.  The examiner felt that the veteran avoided the 
question because it might have the effect of stirring up 
feelings of survivor guilt.  (The Board notes that survivor 
guilt and nightmares were the predominant symptoms about 
which the veteran testified in February 1998.)  He indicated 
that he did not want to talk to people about Vietnam because 
"it makes me feel bad."  It reminded him of persons he saw 
getting hit and of body bags he saw ready to be sent out.  
The veteran described himself as leery but only jumpy when he 
was in strange places.  He also felt, however, that his 
jumpiness was related to the lack of peripheral vision in his 
left eye.  

On examination in August 1997, the veteran described his 
finances as marginal.  He remained unemployed.  His 
complaints were the same as those the previous April, except 
for dreaming at night and waking up more, with the result 
that in the morning he did not feel like getting up right 
away.  The objective findings were felt to be essentially 
identical to those elicited on psychiatric examination in 
April 1997.  In April 1997, the veteran reported that since 
leaving service, he had had no new illnesses or injuries and 
had never been hospitalized or treated as an outpatient for 
any emotional or neurologic problems, or for substance abuse.  
He said that he was just making ends meet financially.  
Following service, his first job was putting in a concrete 
driveway in the summer of 1971.  He indicated that he worked 
in construction for years following separation, and last 
worked full time about six years previously, when he stopped 
being self employed.  

The veteran's subjective complaints included recurrent dreams 
of being drafted and back in service, trying to explain, but 
not being understood, that he had already been in service.  
He also dreamt about a gun that did not work.  He said that 
he had difficulty falling asleep from time to time.  He 
reported that he was awakened about three times a night as a 
result of his dreams.  He also complained of difficulty 
concentrating and said that he had day dreamed a lot for the 
previous 20 years.  He said that he became depressed 
sometimes watching television when the program related to 
dying or people getting hurt.  He felt guilty about what he 
could have done with his parents but had not done.  He also 
felt guilty about someone he might have shot in Vietnam and 
deprived him of the opportunity of having children.  

On mental status examination, the veteran was appropriately 
dressed and his face was extremely ruddy.  His nose was 
bulbous and showed signs of telangiectasis.  When he entered 
the examination room, there was a "fleeting odor" of 
alcohol about his person.  However, he was oriented in all 
spheres and could recall the three items he was asked to 
remember after four minutes.  His fund of knowledge, ability 
to abstract, and his cognitive ability did not appear to be 
impaired.  He was not concrete in his thinking.  He reported, 
however, that he had experienced auditory hallucinations.  He 
lived in an isolated area and said that while he did not hear 
voices, he did hear knocks or the sound of a car pulling up 
into his driveway.  He looked, but no one was there.  He did 
not experience visual hallucinations.  He regarded himself as 
leery of strangers and always alert to people around him 
because of his sight problems.  He did not think that he had 
any psychic powers or any special mission to perform.  He 
knew the value of money, did not spend it foolishly, and was 
competent for VA purposes.  The diagnosis in April 1997 was 
post-traumatic stress disorder.  The Axis I diagnoses in 
August 1997 were post-traumatic stress disorder and alcohol 
dependence.  The veteran's current Global Assessment of 
Functioning (GAF) score on Axis V was 75.  

The evidence does not demonstrate the presence of the 
symptomatology necessary for a 70 percent evaluation.  The 
veteran does not have suicidal ideation, obsessional rituals 
that interfere with his routine activities, or intermittently 
illogical, obscure or irrelevant speech.  There is no showing 
of near-continuous panic or depression affecting the 
veteran's ability to function independently, appropriately 
and effectively.  There is no showing of impaired impulse 
control such as unprovoked irritability with periods of 
violence.  There is no spatial disorientation or an 
indication of neglect of personal appearance and hygiene.  
The veteran does not appear to have any significant 
difficulty in adapting to stressful circumstances, including 
work or a worklike setting, except as his alertness is 
affected by a certain jumpiness over his lost peripheral 
vision on the left.  Although he is divorced, the record does 
not reflect an inability to establish and maintain effective 
relationships; indeed, the veteran appears to enjoy 
conversation and to need to be with people in a work setting.  
The veteran has none of the symptoms associated with the 
total occupational and social impairment necessary for a 100 
percent schedular evaluation, except for what he describes as 
auditory hallucinations.  See 38 C.F.R. § 4.130, Code 9411.  
These auditory hallucinations, however, do not appear to be 
those normally associated with psychosis and are explicable 
in the light of the isolated setting in which the veteran 
chooses to live.  

Moreover, the veteran's recent GAF score was quite high at 
75.  The Global Assessment of Functioning is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (DSM-IV)).  Under DSM-IV, a GAF 
score of 75 indicates no more than slight impairment in 
social, occupational or school functioning, e.g., difficulty 
concentrating after a family argument.  This is not to say 
that the veteran does not have some significant symptoms that 
affect his social and occupational functioning, especially 
his survivor guilt, intrusive recollections of soldiers he 
served with who were killed in action, and the nightmares 
that he experiences.  It is only to say that his current 
symptomatology does not, on the whole, equate to, or more 
nearly approximate, the symptomatology necessary for the next 
higher evaluation under the rating schedule.  The findings of 
the VA social and industrial survey conducted in August 1997 
are consistent with the reported symptoms and findings on VA 
examination and with the other evidence of record.  Thus, the 
findings of the social and industrial survey support the 
Board's conclusion herein.  The Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.  

C.  Postoperative residuals of aphakia of the left eye with 
glaucoma

The veteran's separation examination in December 1968 
reflected that he had sustained a traumatic cataract of the 
left eye with synechiae and that the cataract had been 
removed.  His uncorrected distant visual acuity was 20/20 on 
the right and 20/400 on the left.  His left eye visual acuity 
was correctable to 20/40 by +14.75 spherical lens.  

On VA eye examination in February 1969, the veteran's 
uncorrected distant visual acuity was 20/20 in the right eye 
and 5/200 in the left eye, correctable to 20/100 by +11.50 
spherical lens.  Examination of the left eye showed sclera 
and conjunctiva that were pale and a cornea that was clear.  
His left pupil was "drawn up" and reacted poorly.  The left 
lens was absent, and there was a thin secondary membrane over 
the pupil.  The fundus was seen fairly well and was 
essentially normal and without gross lesions on the left.  
Intraocular tensions and visual fields were normal.  The 
pertinent diagnosis was surgical aphakia with thin secondary 
cataract of the left eye with history of trauma.  

A rating decision dated in May 1969 granted service for 
postoperative residuals of aphakia of the left eye as a 
result of combat wounds.  A 30 percent rating was assigned 
under Diagnostic Code 6029, effective from separation.  That 
evaluation was thereafter continued.  

However, when examined by VA in September 1992, it was 
reported that about seven years previously, increased 
intraocular pressure was noted in the left eye and that the 
veteran had been on medication since that time.  It was 
further reported that the veteran had had a vitreous 
hemorrhage of the left eye about seven years before when he 
was hit in the eye with a crabapple.  He indicated that he 
had received no treatment.  On current examination, there 
were no deficits of the visual fields, and the veteran did 
not have diplopia.  His uncorrected distant visual acuity was 
20/30, correctable to 20/20, in the right eye, and hand 
movements (HM), correctable to 20/25, in the left eye.  The 
diagnoses were aphakia of the left eye secondary to 
extraction of a traumatic cataract secondary to gunshot wound 
in service, by history; and increased intraocular pressure in 
the left eye for which the veteran was on medication.  

A rating decision dated in March 1993 reclassified the left 
eye disability as postoperative residuals of aphakia of the 
left eye with glaucoma, but the 30 percent rating was 
continued.  A separate disability rating for glaucoma was 
denied because the glaucoma was considered to be part of the 
left eye disability and not a separately ratable disorder.  

On VA eye examination in April 1997, the veteran's complaints 
included that his left eye got red and burned.  His visual 
field was full to frontal confrontation (FTFC) on the right.  
He had uncorrected distant visual acuity of 20/40 in the 
right eye correctable to 20/30.  The examination report does 
not appear to show the veteran's uncorrected distant visual 
acuity in his left eye.  The vision in his left eye was 
correctable with +10.00 spherical lens and pinhole to 20/100.  
The lower eyelids showed 2+ inspissated glands, bilaterally, 
with rosettes.  Inspissation is the condition of being 
thickened, dried, or rendered less fluid.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 845 (28th ed. 1994).  There 
were 3+ papillae on the left upper and lower eyelids with 
mucous in the lower lid.  A test of the visual field of the 
left eye in April 1997 showed a concentric contraction of 37 
degrees, temporally; 35 degrees, down temporally; 30 degrees, 
down; 9 degrees, down nasally; 22 degrees, nasally; 26 
degrees, up nasally; 18 degrees, up; and 27 degrees, up 
temporally.  The total degrees lost were 204 degrees.  The 
diagnoses included probable open-angle glaucoma of the left 
eye secondary to trauma, allergic conjunctivitis in the left 
eye versus allergy to eye medication, and aphakia secondary 
to trauma.  

On general medical examination in August 1997, it was 
reported that the veteran had reduced vision in the left eye 
with "uncorrected" visual acuity of 20/100.  In addition, 
the veteran had chronic ingrown eyelashes on the left upper 
lid that apparently resulted from the surgical repair of the 
eyelid and have caused chronic irritation.  When his eye 
becomes irritated, he must go to his private eye doctor and 
have the ingrown eyelashes removed.  This happened on the 
average every six weeks.  The veteran also reported that his 
left eye was very sensitive to dust, irritants and sunlight.  
He also said that he treated his glaucoma with eye drops.  It 
was reported that this treatment resulted in reasonably good 
control of his intraocular pressure.  The veteran has 
submitted pharmacy slips showing the medication that he takes 
for his glaucoma of the left eye.  He stated that he takes 
eyedrops seven times a day for glaucoma.  

A postoperative traumatic cataract is evaluated on the basis 
of the resulting impairment of vision and aphakia.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6027.  Under the rating schedule, 
unilateral aphakia warrants a 30 percent evaluation.  This is 
the minimum evaluation prescribed for aphakia and is not to 
be combined with any other rating for impaired vision.  When 
only one eye is aphakic, the eye having poorer corrected 
visual acuity will be rated on the basis of its acuity 
without correction.  The corrected vision of one aphakic eye 
will be taken one step worse than the ascertained value, but 
not better than 20/70 (6 meters/21 meters).  The combined 
rating for the same eye should not exceed the evaluation for 
the total loss of vision of that eye, unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  38 C.F.R. § 4.84a, Diagnostic Code 6029.  
See also 38 C.F.R. § 4.80 (1998).  

In this case, enucleation of the left eyeball is not 
demonstrated, and the cosmetic defect resulting from the 
scarring of the left upper eyelid is not shown to be any more 
than moderate in degree.  Photographs of record tend to show 
the presence of the scar only when the eye is closed.  Under 
38 C.F.R. § 4.75, the best distant vision obtainable after 
best correction by glasses will be the basis of rating, 
except in cases of keratoconus in which contact lenses are 
medically required.  Diagnostic Code 6029 constitutes another 
exception to the general basis of rating, as the eye having 
poorer corrected visual acuity (here, the left eye) is to be 
rated on the basis of its acuity without correction.  As 
indicated above, there is no showing in this case of an 
anatomical loss of the left eye.  When examined by VA in 
September 1992, his objectively documented uncorrected visual 
acuity on the left was only of hand movements.  It is assumed 
that the hand movements were measured at a distance of at 
least three feet.  Under the provisions of 38 C.F.R. § 4.79 
(1998), however, a sole finding of hand movements perceptible 
at a distance of three feet or greater does not preclude a 
finding of blindness in one eye (having only light 
perception).  Moreover, the veteran reported on VA 
psychiatric examination in April 1997 and in hearing 
testimony in February 1998 that he had light perception only 
in the left eye.  Presumably, this was without correction, as 
his corrected visual acuity on the left was 20/100 with 
+10.00 spherical lens and pinhole.  (The left visual acuity 
reported on the general medical examination in August 1997 
thus appears to have been the veteran's corrected visual 
acuity.)  If the Board assumes for rating purposes that the 
veteran's current uncorrected visual acuity in the left eye 
is light perception only, an evaluation greater than 30 
percent does not result.  Under the rating schedule, 
blindness in one eye (having only light perception) warrants 
a 30 percent evaluation, in addition to special monthly 
compensation, when corrected visual acuity in the other eye 
is 20/40 (6/12).  38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 
6070.  Blindness in one eye (having only light perception) 
warrants a 40 percent evaluation, in addition to special 
monthly compensation, when corrected visual acuity in the 
other eye is 20/50 (6/15).  A 50 percent evaluation is 
warranted, in addition to special monthly compensation, when 
corrected visual acuity in the other eye is 20/70 (6/21).  
38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 6069.  As indicated 
above, however, the veteran's corrected visual acuity in the 
right eye was 20/30 when tested in April 1997.  His 
uncorrected visual acuity at that time was 20/40.  Even if 
the corrected visual acuity in the left eye is taken one step 
worse, that is, to 20/200 (6/60), only a 20 percent 
evaluation results when corrected visual acuity on the right 
is 20/40 (6/12) or better.  38 C.F.R. §§ 4.75, 4.84a, 
Diagnostic Code 6077.  

Simple, primary, noncongestive glaucoma is evaluated on the 
basis of the resulting visual acuity impairment or visual 
field loss.  The minimum rating is 10 percent.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6013.  Under the rating schedule, 
however, the maximum schedular rating for impairment of the 
field of vision on one side is 30 percent.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6080.  

Under 38 C.F.R. § 4.76a, the extent of contraction of visual 
field in each eye is determined by recording the extent of 
the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is:  Temporally:  85; 
down temporally:  85; down:  65; down nasally:  50; nasally:  
60; up nasally:  55; up: 45; up temporally:  55.  The total 
is 500 degrees.  In the case now before the Board, 
subtracting 204 total degrees lost from 500 yields a 
difference of 296 degrees, which represent the total 
remaining degrees of visual field.  This number divided by 8 
yields an average concentric contraction of 37 degrees.  The 
loss of visual field in the temporal meridians ranged from 27 
to 37 degrees.  See Note (2) to 38 C.F.R. § 4.84a, Diagnostic 
Code 6080.  Under Diagnostic Code 6080, the veteran's visual 
field impairment would warrant no more than a 10 percent 
rating.  

The test of the veteran's visual field in April 1997 also 
showed an apparent scotoma in the left eye, which is an area 
of lost or depressed vision within the visual field, 
surrounded by an area of less depressed or of normal vision.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498 (28th ed. 
1994).  A unilateral, pathological scotoma is evaluated on 
the basis of any resulting central visual acuity impairment 
or visual field loss.  The minimum rating for a large or 
centrally located scotoma is 10 percent.  However, this 
rating may not be combined with any other rating for visual 
impairment.  38 C.F.R. § 4.84a, Diagnostic Code 6081.  

Although several diagnostic codes are potentially applicable 
to the veteran's left eye aphakia with glaucoma, the rating 
schedule through Diagnostic Code 6029 expressly provides that 
the minimum 30 percent evaluation for unilateral aphakia may 
not be combined with any other rating for impaired vision.  
As indicated above, under Diagnostic Code 6029 and 38 C.F.R. 
§ 4.80, the combined rating for the same eye may not exceed 
the evaluation for the total loss of vision in that eye, 
except under circumstances not shown here.  In the veteran's 
case, the evaluation for total loss of vision in the left eye 
is 30 percent.  

As did the RO, the Board has considered possible entitlement 
to an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1) (1998).  However, the Board has not 
been presented with such an exceptional or unusual disability 
picture, with related factors including frequent 
hospitalizations or marked interference with employment, as 
to render impractical the application of the regular 
schedular standards.  The veteran has not been frequently 
hospitalized in recent years for his left eye aphakia with 
glaucoma such as to warrant extraschedular consideration.  He 
testified in February 1998 that he left his self-employment 
in concrete construction primarily because of unrelated 
disabilities that made it difficult for him to kneel while 
working.  Although the veteran might be entitled to special 
monthly compensation if he has only light perception in his 
left eye, it is not shown that the left eye disability, by 
itself, has resulted in marked interference with employment, 
especially in light of several other unrelated disability 
factors that seem to have had greater impact on his 
employment.  Based on these considerations, the Board finds 
that the RO did not err in refusing to refer this claim to 
the Director of the VA Compensation and Pension Service for 
an initial determination.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996).  

D.  Residuals of a shell fragment wound of the left side of 
the face and nose

On VA special surgical examination in February 1969, it was 
reported that the veteran had sustained a gunshot wound of 
the left face in February 1968.  The veteran stated that the 
bullet entered above the left eyebrow, passed through the 
left upper lid and through the upper portion of the nose, 
fracturing the nose.  This was repaired, and the examiner 
said that the veteran had a good result.  There was, however, 
some mild disfigurement, particularly of the nose, which was 
deviated to the right.  The veteran complained that the lid 
sometimes caused him discomfort.  Clinical examination 
revealed a well-healed scar running through the outer portion 
of the left eyebrow, transecting the left upper lid, and 
passing across the bridge of the nose.  The examiner stated 
that this scar was "beautifully healed."  It was only 
discernible if searched for, although there was some 
deviation of the nose to the right.  The eyelid functioned 
normally, opening and closing without any trouble.  There was 
no excessive tearing and no other finding.  The pertinent 
diagnosis was scar of the left face secondary to gunshot 
wound, which was felt to be moderately disfiguring and 
minimally symptomatic.  Black and white photographs of the 
veteran's face, which visualized the scar over the bridge of 
the nose and the scar of the left eyelid, were associated 
with the record.  

On ENT examination at that time, it was reported that the 
lower one-half of the veteran's nose was widened.  The skin 
of the lower one-third of the nose was cyanotic with mild 
keloid scarring of the right nasal ala.  However, the airways 
and mucosa were intact.  The pertinent diagnosis was keloid 
scar of the right nasal ala, postoperative septorhinoplasty, 
and history of a gunshot wounds of the face with nasal bone 
fracture.  A special eye examination revealed a horizontal 
scar in the lid field of the upper lid that was three 
quarters of an inch long and that did not interfere with 
function.  The pertinent diagnosis was scar of the left upper 
eyelid, which was considered to be mildly disfiguring.  

Service connection was granted for residuals of a shell 
fragment wound of the left side of the face and nose in a 
rating decision of May 1969.  The disability was rated 10 
percent disabling under Diagnostic Code 7800, effective from 
separation, and that rating has been subsequently continued.  

When evaluated by a private otolaryngologist in October 1969, 
it was reported that the veteran now had intermittent 
blockage of his nose that felt like a constant cold.  An 
anterior rhinoscopy revealed a straight septum.  However, the 
veteran had a slight external deviation of the nose to the 
right.  The examiner stated that while there was obvious 
external deviation, there was only minimal physiologic 
impairment.  

On VA examination in April 1997, there was a scarred left 
eyelid area with superficial lens on the left.  The left side 
of the face showed scars of a shell fragment wound that were 
healed and were not disfiguring now, according to the 
examiner.  The nose showed some disfigurement with localized 
tenderness.  The veteran's nasal breathing was described as a 
kind of wheezing.  He breathed through the mouth.  X-rays of 
the nasal bones failed to demonstrate obvious abnormality.  
The pertinent diagnosis was scars on the left face with very 
minimal residuals, except in the area of the left eye and 
nose, where deformities and scarring were noted that the 
examiner described as moderate to severe.  

An ENT examination in April 1997, it was reported that a 
gunshot wound in service had fractured the veteran's nose and 
displaced it to the right.  He had undergone plastic surgical 
repair of the nose and face.  The veteran had some cold 
sensitivity and some deformity of the external bone of the 
nose.  Clinical examination revealed widened irregularity of 
the bony dorsum of the nose with some flattening of the 
dorsum and bridge.  However, the mucosa was intact, and the 
nasal cavities were patent although slightly narrow on the 
left.  There was no discharge from the nose, and the septum 
was felt to be in good position, although it was slightly 
deviated to the "left" with partial obstruction.  There was 
some tenderness over the left antrum and in the floor of the 
left frontal sinus.  The pertinent diagnostic impressions 
were persistent deformity of the nasal dorsum, which was 
broadened and flattened; and deviated nasal septum with 
partial obstruction.  

On VA examination in August 1997, the veteran complained of 
minor soreness from a shrapnel scar behind the right ear and 
moderate soreness of the right temporomandibular junction 
that was reported to be moderate in intensity and that 
occurred whenever he chewed food of any kind.  The soreness 
would subside within a few minutes after he finished chewing.  
The veteran stated that otherwise, his facial scars were 
asymptomatic and that he was mainly concerned with cosmetic 
abnormality.  He was said to be very self-conscious about his 
facial scars.  Clinical examination revealed a well-healed, 
linear surgical scar in the lateral aspect of the left upper 
eyelid that was 1.5 centimeters in length and extended at 
about a 45-degree angle from the vertical.  There was another 
well-healed surgical scar, extending from just below the 
medial canthus of the left eyelid following the curve of the 
inferior eyelid for a total extent of 1.5 centimeters.  There 
was a third well-healed surgical scar, extending from the 
medial canthus of the right eye following the border of the 
right nasal cartilage in a semilunar fashion and extending 
for 2.5 centimeters.  (In addition, there was a well-healed 
scar behind the right ear in the area of the occipital 
condyle that was horizontal and extended for about 1.4 
centimeters.)  The pertinent diagnoses were gunshot wound of 
the left eye, nasal passage and sinuses resulting in visual 
defect and secondary glaucoma as well as chronic sinusitis 
and ingrown eyelashes; and asymptomatic facial scars that 
appeared to be very well healed with essentially no deformity 
or disfigurement.  

When again examined by the ENT service in September 1997, the 
examination findings were essentially the same.  It was 
reported that the veteran was able to breathe through his 
nose, although he had some headaches when out in the cold.  
The diagnostic impressions included nasal deformity with 
shift to right, post plastic surgical repair; and 
irregularity of the left nasal bones that was felt to be well 
healed.  

A 10 percent evaluation is warranted for a moderately 
disfiguring scar of the head, face or neck.  A 30 percent 
evaluation requires that such a scar be severely disfiguring, 
especially if the scar produces a marked and unsightly 
deformity of the eyelids, lips, or auricles.  A 50 percent 
evaluation requires that such scarring result in complete or 
exceptionally repugnant deformity of one side of the face or 
in marked or repugnant bilateral disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  The 10 percent evaluation may 
be increased to 30 percent, or the 30 percent evaluation may 
be increased to 50 percent, if there is marked discoloration, 
color contrast, or the like, in addition to tissue loss and 
cicatrization.  Note to 38 C.F.R. § 4.118, Diagnostic Code 
7800.  

In addition to the Diagnostic Code for disfiguring scars, the 
RO has, in essence, rated this disability under Diagnostic 
Code 6502 for traumatic deviation of the nasal septum.  Under 
that code, a 10 percent rating is warranted where there is 50 
percent obstruction of the nasal passage on both sides, or 
complete obstruction on one side.  The evidence shows, 
however, that while a traumatic deviation of the septum 
resulted from the service-connected shell fragment wound, the 
degree of obstruction necessary to warrant a compensable 
evaluation is not shown.  While the evidence indicates that 
the veteran has some problems with his breathing as a result 
of his deviated septum, objective findings on examination do 
not show the 50 percent obstruction on both sides, or the 
complete obstruction on one side of the nasal passage 
necessary to support the assignment of a compensable rating.  
38 C.F.R. § 4.97, Diagnostic Code 6502.  The rating schedule 
does not provide a zero percent rating for traumatic 
deviation of the nasal septum.  As the requirements for a 
compensable evaluation are not met, a compensable evaluation 
may not be assigned under Diagnostic Code 6502.  38 C.F.R. 
§ 4.31 (1998).  

The rule against pyramiding generally precludes evaluating 
the same service-connected disability under various 
diagnostic codes in order to inflate artificially the 
service-connected evaluation.  38 C.F.R. § 4.14 (1998).  
Rather, the evaluation is assigned that best reflects the 
overall disability picture shown for the specific anatomical 
part involved and the degree of functional impairment 
resulting from the service-connected disability actually 
demonstrated.  An exception to the rule arises where, as 
here, there is a disfiguring scar of the face and other 
disability - deviation of the nasal septum - that do not have 
overlapping symptomatology.  Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).  However, as indicated above, a separate 
compensable evaluation is not warranted under Diagnostic Code 
6502 because the symptoms necessary for such an evaluation 
have not been met.  

E.  Residuals of a shell fragment wound of the left leg below 
the knee

Service connection was granted for residuals of a shell 
fragment wound of the lateral aspect of the left leg below 
the knee by a rating decision of May 1969.  The disability 
was rated zero percent disabling under Diagnostic Code 7805, 
effective from separation.  The noncompensable rating was 
thereafter continued until April 1997, when the RO increased 
the evaluation to 10 percent, effective from January 1997.  
The 10 percent rating was assigned under Diagnostic Code 
7804.  

Scars may be evaluated on the basis of any related limitation 
of function of the body part that they affect.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  Superficial scars that are 
tender and painful on objective demonstration are entitled to 
a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  

Although the veteran complains of left leg problems causing 
him to limp, a limp was not objectively observed on VA 
examination in April 1997.  He was able to remove all of his 
clothing for examination in the usual manner.  However, he 
had pain and stiffness on arising from a squatting position 
and had soreness in the left leg muscles.  There was a scar 
with a dark color on the left knee that the veteran claimed 
was imbedded gravel and a sore-like lesion that was tender to 
palpation on the left leg.  No swelling of the ankle or knee 
was noted, however, and the veteran exhibited good range of 
motion of knee joints.  He also showed good range of motion 
of the left ankle.  The left lower leg in the tibial-femoral 
area had a dye-like bluish coloration due, according to the 
veteran, to a sand bag injury that caused his left leg to be 
pushed to the ground causing the gravel injury.  There was 
localized soreness on palpation of the left leg, although the 
strength of the lower extremities was full at 5/5.  X-rays of 
the left lower extremity appear to have visualized small 
cystic lesions of the proximal tibia and fibula, but clinical 
correlation was requested.  The pertinent diagnosis was left 
leg soreness secondary to residuals of muscle injury due to a 
shell fragment wound.  The examiner stated that the muscle 
injury was moderate in degree.  

When examined by VA in August 1997, the shell fragment wound 
was reported to have been to the middle and lower lateral 
aspect of the left leg.  The examiner stated that the bullets 
were imbedded very superficially at the time of the initial 
injury and were removed by a corpsman.  The veteran was 
bandaged but subsequently developed infection at the wound 
site that was debrided.  The veteran was treated with 
antibiotics, and the wound healed over a period of three to 
four weeks.  Since then, however, the veteran claimed to have 
experienced a chronic aching sensation in the area of the 
shell fragment wounds.  He currently complained of an aching 
pain that extended from the lateral aspect of the mid-third 
of his leg down to his ankle with any form of weight bearing 
or walking or by touching the sensitive area.  Within minutes 
of the cessation of activity, the symptoms will abate.  
Although the veteran felt that this symptom had been 
worsening, he was not receiving current treatment for his 
complaint.  

Clinical examination of the left leg in August 1997 revealed 
a 0.5-centimeter circular scar, which was well healed, about 
7 centimeters to the left of the tibia in the mid-third of 
the leg.  In the lower third of the leg about 4 centimeters 
to the left of the tibia was a slightly depressed 1-
centimeter well-healed circular scar.  The examiner stated 
that mild to moderate tenderness was elicited over these 
scars.  There was also tenderness over the inferior aspect of 
the patella where the examiner noted a 5 x 6-centimeter array 
of punctate, imbedded, pigmented particles.  However, these 
are not shown to be part and parcel of the service-connected 
shell fragment wound of the left lower leg.  The law 
precludes the use of manifestations not resulting from the 
service-connected disability in establishing the service-
connected evaluation.  38 C.F.R. § 4.14.  

When the veteran was examined by VA in August 1997, he also 
claimed that when he bore weight on the left knee and exerted 
lateral pressure on the joint, he would experience sharp pain 
that had an aching quality to it that was moderate to severe.  
This would occur with climbing a ladder or running to any 
significant degree.  When the veteran rested the joint, the 
symptoms would eventually abate spontaneously.  It was 
reported that the veteran did not have any X-rays of the left 
knee.  Tylenol gave him mild relief from his symptoms.  On 
examination, however, the left knee joint appeared to be 
stable and without signs of inflammation or intra-articular 
fluid.  The veteran could flex his knee to 65 degrees limited 
by painful discomfort.  X-rays of the left knee by VA at that 
time were unremarkable.  The examiner diagnosed arthritis of 
the left knee with mild symptomatology and moderate 
functional incapacity, but there is no indication that the 
veteran's knee problems are part and parcel of the service-
connected left lower leg shell fragment wound residuals.  The 
examiner also pertinently diagnosed status post gunshot 
wounds of the left leg with moderate symptomatology and 
minimal functional incapacity.  Thus, the only clear service-
connected manifestations are moderate muscle injury and a 
tender and painful scar of the lateral aspect of the left 
lower leg.  For the scar, a 10 percent evaluation has been 
assigned under Diagnostic Code 7804.  Although the functional 
loss of the left knee was characterized as moderate in 
degree, there is no evidence to show that that functional 
incapacity was a result of the service-connected left lower 
leg shell fragment wound.  Such functional disability would 
not appear to naturally result from shell fragment wound 
scars that are not shown to be adherent to underlying tissue 
and thus to result in functional impairment of the 
biomechanical functioning of the left knee joint.  There is 
no competent medical evidence to relate moderate muscle 
injury to the diagnosed arthritis of the knee.  Moreover, 
there was no indication in the service medical records or in 
the February 1969 VA examination that the veteran had 
sustained a gravel-like injury of the left knee.  

The VA examiner in April 1997 indicated that there was muscle 
injury as a residual of the shell fragment wound, but he 
characterized the injury as moderate.  The record does not 
show any indication of a more severe degree of muscle injury.  
There was, for example, no indication of artery, nerve or 
bony involvement with respect to the shell fragment wound 
below the left knee.  There is no showing of a loss of muscle 
strength or muscle atrophy in the left lower leg.  Moreover, 
there is no current evidence of significant functional 
impairment of the knee or ankle as a result of the service-
connected shell fragment wound.  Moderate injury to the 
muscles of the left lower extremity below the knee warrants 
no more than a 10 percent evaluation under Diagnostic Code 
5311 (lateral crural muscles of the leg).  38 C.F.R. § 4.73, 
Diagnostic Code 5311 (1998).  Although minor changes were 
made to the rating schedule with respect to the evaluation of 
muscle injuries in an amendment that became effective on July 
3, 1997, these changes did not alter the rating criteria or 
the percentage evaluations assigned for muscle injuries.  A 
version of the rating criteria more favorable to the veteran 
is therefore not present in this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

However, as there appears to have been moderate muscle injury 
due to the shell fragment wound of the left lower leg that 
also resulted in superficial tender and painful scars, the 
rule in Esteban v. Brown, 6 Vet. App. 259 (1994), is for 
application.  Under Esteban, a separate compensable 
evaluation may be assigned for a tender and painful scar and 
for underlying muscle injury where the symptomatology for 
these disabilities does not overlap.  Id. at 261-62.  Here, 
the scars are shown to be superficial, that is, nonadherent, 
while two different VA examiners have found moderate muscle 
impairment from the shell fragment wound of the left lower 
leg.  In these circumstances, the Board will assign a 10 
percent evaluation under Diagnostic Code 5311 for moderate 
injury of the lateral crural muscles separate and apart from 
the 10 percent evaluation assigned under Diagnostic Code 7804 
for a superficial tender and painful scar. The benefit of the 
doubt is resolved in the veteran's favor. 38 U.S.C.A. § 5107. 


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for residuals of shell fragment wounds of the 
right upper and lower extremities is granted.  

Service connection for residuals of shell fragment wounds of 
the right upper and lower extremities is denied.  

An increased evaluation for post-traumatic stress disorder is 
denied.  

An increased evaluation for postoperative residuals of 
aphakia of the left eye with glaucoma is denied.  

An increased evaluation for residuals of a shell fragment 
wound of the left side of the face and nose is denied.  

An increased evaluation for a scar on the lateral aspect of 
the left lower leg, residual of a shell fragment wound, is 
denied.  

A 10 percent evaluation is granted for residuals of a shell 
fragment wound of the left leg below the knee, Muscle Group 
XI, subject to controlling regulations governing the payment 
of monetary benefits.  


REMAND

As indicated above, the record, although equivocal, suggests 
that the veteran's current uncorrected distant visual acuity 
in the left eye might be only light perception.  The most 
recent objective evidence indicates that he is able to 
perceive hand movements at three feet, but the record does 
not detail the other indicia of loss of use or blindness of 
the left eye.  

Under the provisions of 38 C.F.R. § 4.79, loss of use or 
blindness of one eye, having only light perception, will be 
held to exist when there is inability to recognize test 
letters at 1 foot (.30 meters) and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet (.91 meters), lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  It is unclear from the record whether 
the veteran's uncorrected visual acuity in the left eye has 
been fully measured.  The record does not seem to indicate 
whether the veteran, without correction of the left eye, can 
recognize test letters at one foot or whether he can perceive 
objects or count fingers at three feet.  If the veteran 
indeed has light perception only in the left eye when his 
uncorrected visual acuity is tested, he would appear to be 
entitled to special monthly compensation under the provisions 
of 38 C.F.R. § 4.84a, diagnostic codes 6029 and 6070.  The 
Board regards the issue of entitlement to special monthly 
compensation under diagnostic codes 6029 and 6070 as inherent 
in the issue of entitlement to an increased rating for 
service-connected postoperative residuals of aphakia of the 
left eye with glaucoma.  See Akles v. Derwinski, 1 Vet. App. 
118 (1991).  However, the Board believes that a more complete 
eye examination is necessary in order to determine 
entitlement to special monthly compensation.  Moreover, the 
veteran has referred to treatment that he receives 
periodically from his private eye doctor for glaucoma, but 
those treatment reports are not of record.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his postoperative residuals of aphakia of 
the left eye with glaucoma at any time in 
recent years.  With any necessary 
authorization, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran that 
are not currently of record.  

2.  Thereafter, the veteran should be 
afforded a VA ophthalmologic examination 
to determine the current severity of his 
service-connected left eye disability.  
All indicated studies should be 
performed, and all findings should be 
reported in detail.  In particular, the 
examiner should determine whether the 
veteran's uncorrected visual acuity in 
the left eye is such that he is unable to 
recognize test letters at one foot and is 
unable to perceive objects or hand 
movements at three feet or is unable to 
count fingers at three feet.  The claims 
file should be made available to the 
examiner for review.  A complete 
rationale should be given for any 
opinions or conclusions expressed.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the issue of 
whether the veteran is entitled to 
special monthly compensation under 
Diagnostic Code 6070 of the rating 
schedule.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

